DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 amended 5 May 2020 are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because: “Crowdsourcing servicing an on-demand electric vehicles” repeats information given in the title; and “is disclosed” is a phrase which can be implied and should be avoided.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: “couple” in line 3 should be “coupled”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “electrical vehicles” in line 13, 17, and 20 should be “electric vehicles” consistent with line 4.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “electrical vehicles” in line 2 should be “electric vehicles” consistent with line 4 of Claim 1.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “electrical vehicles” in line 3 should be “electric vehicles” consistent with line 4 of Claim 1.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “electrical vehicles” in line 9, 13, and 16 should be “electric vehicles” consistent with line 2.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “electrical vehicles” in line 9, 13, and 16 should be “electric vehicles” consistent with line 3.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-20, respectively, of U.S. Patent No. 10,607,492 as follows:
Claim of Present Application
Claim of Reference Patent
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
1
19
19
20
20



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-5 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bollman (US Pub. No. 2016/0132947) in view of Morgal (US Pub. No. 2010/0228405), further in view of Bautista (US Pub. No. 2006/0030983).

As per Claim 1, Bollman discloses a system (100) (Figs. 1, 8-9; ¶43, 86, 91) comprising:
a communication interface (108, 802) (Figs. 1, 8; ¶43, 86); and
a processor (1002, 1020) couple to the communication interface (108, 802) (Figs. 1, 8, 10; ¶43, 86, 92-97) and configured to:
receive via the communication interface (108, 802), data associated with an availability (as per request to receive 910) of the at least a subset of electric vehicles (as per 226a, 226b) (Figs. 1, 8, 10; ¶43, 86-97);
determine a set of electric vehicles (as per 226a, 226b) required to be serviced (Figs. 2-3, 8; ¶43-55, 85-90); and
provide via the communication interface (108, 802) to each of a plurality of users a display indicating for each vehicle (as per 226a, 226b) included in the set of electrical vehicles required to be service a location (as per 228, 236) of the vehicle (as per 226a, 226b) and a price (as per 230) offered to retrieve, service, and redeploy the vehicle (Fig. 2, 8; 43-55, 85-90); 
receive from a device (104) associated with one (114) of the plurality of users (102, 114) a selection (as per “auto-accepted” in ¶67) to retrieve at least one of the electrical vehicles (as per 226a, 226n) included in the set of electric vehicles required to be service (Figs. 3, 5, 8; ¶52-56, 66-68, 85-90).
Bollman does not expressly disclose:
wherein the data is from at least a subset of electrical vehicles;
wherein the vehicles comprise a fleet of electric vehicles made available for use on demand;

wherein the processor is configured to update, based on the selection, the display indicating for each electric vehicle included in the set of electrical vehicles required to be service, wherein the updated display includes the electric vehicles included in the set of electric vehicles required to be serviced other than the selected at least one of the electric vehicles.
Morgal discloses a system (100) for electric vehicles (120) in which each electric vehicle (106) communicates its status to a central computer (102) (Figs. 1-2; ¶56, 63-64).  With information from the electrical vehicles (120), the central computer (102) determines whether the vehicle (120) is available or unavailable (¶58, 214, 224).  If a vehicle (120) is unavailable, the computer (102) generates a message that is communicated to the user (¶58).  The electrical vehicles (120) comprise a fleet (120a, 120b) of electric vehicles made available for use on demand (Fig. 1; ¶57-60).  In this way, an appropriate vehicle can be selected by a user (¶58) and the system reduces environmental impacts of transportation (¶4).  Like Bollman, Morgal is concerned with vehicle data systems.
Bautista discloses a system (20) for tracking vehicles (24) in which each vehicle (24) reports its status (450) to a base computer (36) (Figs. 1, 6; ¶15-17, 41).  The base computer (36) determines whether maintenance (as per 462, 464) is necessary in view of operation history (¶15-16, 30, 40-41, 44).  In one embodiment, each vehicle (24) is in continuous contact with the base computer (36) and records are continuously updated (¶17).  In this way, the system facilitates maintenance (¶4) and resolves information conflicts (¶17).  Like Bollman, Bautista is concerned with vehicle data systems.
Therefore, from these teachings of Bollman, Morgal, and Bautista, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Morgal and Bautista to the system of Bollman since doing so would enhance the system by: facilitating selection of 
wherein the data (as per communications between vehicle 120 and computer 102 of Morgal) is from at least a subset of electrical vehicles (as per vehicle 120 of Morgal);
wherein the electric vehicles comprise a fleet of electric vehicles made available for use on demand (as per Morgal);
wherein the determining vehicles required to be serviced (as per communication of unavailable status in Morgal) is based at least in part on the data associated with the availability (as per determination of availability in system of Morgal) of the at least the subset of electric vehicles (as per vehicle 120 of Morgal); and
wherein the processor is configured to update (as per continuous update in Bautista), based on the selection (as per selection in Bollman), the display (as per display of Bollman) indicating for each electric vehicle included in the set of electrical vehicles required to be serviced, wherein the updated display (as per continuous update in Bautista applied to display of Bollman) includes the electric vehicles included in the set of electric vehicles required to be serviced other than the selected at least one of the electric vehicles.

As per Claim 2, the combination of Bollman, Morgal, and Bautista teaches or suggests all limitations of Claim 1.  Bollman further discloses wherein the data associated with the availability (as per request to receive 910) comprises a battery charge level (Figs. 1, 8, 10; ¶43, 53, 86-97).

As per Claim 3, the combination of Bollman, Morgal, and Bautista teaches or suggests all limitations of Claim 1.  Bollman does not expressly disclose wherein the data associated with the 
See rejection of Claim 1 for discussion of teachings of Morgal.  In one embodiment, data associated with the availability is received from the respective electric vehicles (120) (¶58, 214, 224), each (120a, 120b) being configured to determine and report its own location (¶73) and battery charge level (¶58, 227).
Therefore, from these teachings of Bollman, Morgal, and Bautista, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Morgal and Bautista to the system of Bollman since doing so would enhance the system by: facilitating selection of an appropriate vehicle, reducing environmental impacts, facilitating vehicle maintenance, and resolving information conflicts.

As per Claim 4, the combination of Bollman, Morgal, and Bautista teaches or suggests all limitations of Claim 1.  Bollman further discloses wherein the data associated with the availability (as per request to receive 910) is received from respective mobile devices (as per 102, 114) each brought within communication range of one or more of the at least a subset of electric vehicles (as per 226a, 226n) (Figs. 5, 8-9; ¶66-68, 86-91).

As per Claim 5, the combination of Bollman, Morgal, and Bautista teaches or suggests all limitations of Claim 1.  Bollman further discloses wherein the processor (1002, 1020) is further configured to monitor a corresponding replenishment-related attribute value (as per 238, 240) of electric vehicles (as per 226a, 226b) that have been retrieved by users for servicing (Fig. 2, 8; 43-55, 85-90).

As per Claim 12, the combination of Bollman, Morgal, and Bautista teaches or suggests all limitations of Claim 1.  Bollman further discloses wherein said display indicating for each of at least a subset of electrical vehicles required to be serviced a location (302c, 302b) of the vehicle (as per 226a, 
As per Claim 13, the combination of Bollman, Morgal, and Bautista teaches or suggests all limitations of Claim 12.  Bollman further discloses wherein the interactive graphical user interface includes a set of one or more filter controls (as per “donor preferences” in ¶56), each filter control enables one or both of a lower limit and an upper limit of a range to be defined for a parameter (¶44, 50, 56, 61), the processor (1002, 1020) being further configured to include in the display only a subset of electric vehicles for which the corresponding value for the parameter falls within the defined range (¶61-64).

As per Claim 14, the combination of Bollman, Morgal, and Bautista teaches or suggests all limitations of Claim 1.  Bollman further discloses wherein the display comprises an interactive graphical user interface (Fig. 2) that includes a control (242) usable by a capturing user to capture a specific electric vehicle for servicing by the capturing user (Fig. 2; ¶46-51).

As per Claim 15, the combination of Bollman, Morgal, and Bautista teaches or suggests all limitations of Claim 14.  Bollman further discloses wherein capture of a specific electric vehicle by a servicing user results in the electric vehicle no longer being included in the display as displayed to other users.
See rejection of Claim 1 for discussion of teachings of Bautista.
Therefore, from these teachings of Bollman, Morgal, and Bautista, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Morgal and Bautista to the system of Bollman since doing so would enhance the system by: facilitating selection of an appropriate vehicle, reducing environmental impacts, facilitating vehicle maintenance, and resolving information conflicts.



As per Claim 17, the combination of Bollman, Morgal, and Bautista teaches or suggests all limitations of Claim 1.  Bollman further discloses wherein the processor (1002, 1020) is further configured to update dynamically the respective prices offered to service electric vehicles comprising the at least a subset of electrical vehicles required to be replenished (Fig. 2; ¶47-48).

As per Claim 18, the combination of Bollman, Morgal, and Bautista teaches or suggests all limitations of Claim 1.  Bollman further discloses wherein to service the selected at least one of the electric vehicles includes performing at least one of charging (as per 238, 240) the selected at least one of the electric vehicles (as per 226a, 226b) (Fig. 2, 8; 43-55, 85-90), repairing the selected at least one of the electric vehicles, relocating the selected at least one of the electric vehicles, or performing maintenance on the selected at least one of the electric vehicles.

As per Claim 19, Bollman discloses a method (Figs. 1, 8-9; ¶43, 86, 91), comprising:
receiving via a communication interface (108, 802) (Figs. 1, 8; ¶43, 86), data associated with an availability (as per request to receive 910) of the at least the subset of electric vehicles (as per 226a, 226b) (Figs. 1, 8, 10; ¶43, 86-97); and
using a processor (1002, 1020) (Figs. 1, 8, 10; ¶43, 86, 92-97) to:
determine a set of electric vehicles (as per 226a, 226b) required to be serviced (Figs. 2-3, 8; ¶43-55, 85-90);

receive from a device (104) associated with one (114) of the plurality of users (102, 114) a selection (as per “auto-accepted” in ¶67) to retrieve at least one of the electrical vehicles (as per 226a, 226n) included in the set of electric vehicles required to be serviced (Figs. 3, 5, 8; ¶52-56, 66-68, 85-90).
Bollman does not expressly disclose:
wherein the data is from at least a subset of electric vehicles;
wherein the electric vehicles comprise a fleet of electric vehicles made available for use on demand;
wherein the determining vehicles required to be service is based at least in part on the data associated with the availability of the at least the subset of electric vehicles; and
wherein the processor is used to update, based on the selection, the display indicating for each electric vehicle included in the set of electrical vehicles required to be serviced, wherein the updated display includes the electric vehicles included in the set of electric vehicles required to be serviced other than the selected at least one of the electric vehicles.
Morgal discloses a system (100) for electric vehicles (120) in which each electric vehicle (106) communicates its status to a central computer (102) (Figs. 1-2; ¶56, 63-64).  With information from the electrical vehicles (120), the central computer (102) determines whether the vehicle (120) is available or unavailable (¶58, 214, 224).  If a vehicle (120) is unavailable, the computer (102) generates a message that is communicated to the user (¶58).  The electrical vehicles (120) comprise a fleet (120a, 120b) of electric vehicles made available for use on demand (Fig. 1; ¶57-60).  In this way, an appropriate vehicle 
Bautista discloses a system (20) for tracking electric vehicles (24) in which each electric vehicle (24) communicates its status (450) to a base computer (36) (Figs. 1, 6; ¶15-17, 41).  The base computer (36) determines whether maintenance (as per 462, 464) is necessary in view of operation history of the vehicle (24) (¶15-16, 30, 40-41, 44).  In one embodiment, each vehicle (24) is in continuous contact with the base computer (36) and records are continuously updated (¶17).  In this way, the system facilitates vehicle maintenance (¶4) and resolves information conflicts (¶17).  Like Bollman, Bautista is concerned with vehicle data systems.
Therefore, from these teachings of Bollman, Morgal, and Bautista, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Morgal and Bautista to the system of Bollman since doing so would enhance the system by: facilitating selection of an appropriate vehicle, reducing environmental impacts, facilitating vehicle maintenance, and resolving information conflicts.  The system resulting from applying the teachings of Morgal and Bautista to the system of Bollman would involve:
wherein the data (as per communications between vehicle 120 and computer 102 of Morgal) is from at least a subset of electrical vehicles (as per vehicle 120 of Morgal);
wherein the electric vehicles comprise a fleet of electric vehicles made available for use on demand (as per Morgal);
wherein the determining vehicles required to be serviced (as per communication of unavailable status in Morgal) is based at least in part on the data associated with the availability (as per determination of availability in system of Morgal) of the at least the subset of electric vehicles (as per vehicle 120 of Morgal); and


As per Claim 20, Bollman discloses a computer program product embodied in a non-transitory computer-readable medium (1006) (Figs. 1, 8-10; ¶43, 86, 91-93), comprising computer instructions for:
receiving, data associated with an availability (as per request to receive 910) of the at least the subset of electric vehicles (as per 226a, 226b) (Figs. 1, 8, 10; ¶43, 86-97);
determining a set of electric vehicles (as per 226a, 226b) required to be serviced (Figs. 2-3, 8; ¶43-55, 85-90);
providing via the communication interface (108, 802) to each of a plurality of users a display indicating for each electric vehicle (as per 226a, 226b) included in the set of electrical vehicles required to be serviced a corresponding location (as per 228, 236) of the electric vehicle (as per 226a, 226b) and a price (as per 230) offered to retrieve, service, and redeploy the electric vehicle (Fig. 2, 8; 43-55, 85-90);
receiving from a device (104) associated with one (114) of the plurality of users (102, 114) a selection (as per “auto-accepted” in ¶67) to retrieve at least one of the electrical vehicles (as per 226a, 226n) included in the set of electric vehicles required to be serviced (Figs. 3, 5, 8; ¶52-56, 66-68, 85-90).
Bollman does not expressly disclose:
wherein the data is from at least a subset of electric vehicles;
wherein the electric vehicle comprises a fleet of electric vehicles made available for use on demand;

instructions for updating, based on the selection, the display indicating for each electric vehicle included in the set of electrical vehicles required to be serviced, wherein the updated display includes the electric vehicles included in the set of electric vehicles required to be serviced other than the selected at least one of the electric vehicles.
Morgal discloses a system (100) for electric vehicles (120) in which each electric vehicle (106) communicates its status to a central computer (102) (Figs. 1-2; ¶56, 63-64).  With information from the electrical vehicles (120), the central computer (102) determines whether the vehicle (120) is available or unavailable (¶58, 214, 224).  If a vehicle (120) is unavailable, the computer (102) generates a message that is communicated to the user (¶58).  The electrical vehicles (120) comprise a fleet (120a, 120b) of electric vehicles made available for use on demand (Fig. 1; ¶57-60).  In this way, an appropriate vehicle can be selected by a user (¶58) and the system reduces environmental impacts of transportation (¶4).  Like Bollman, Morgal is concerned with vehicle data systems.
Bautista discloses a system (20) for tracking electric vehicles (24) in which each electric vehicle (24) communicates its status (450) to a base computer (36) (Figs. 1, 6; ¶15-17, 41).  The base computer (36) determines whether maintenance (as per 462, 464) is necessary in view of operation history of the vehicle (24) (¶15-16, 30, 40-41, 44).  In one embodiment, each vehicle (24) is in continuous contact with the base computer (36) and records are continuously updated (¶17).  In this way, the system facilitates vehicle maintenance (¶4) and resolves information conflicts (¶17).  Like Bollman, Bautista is concerned with vehicle data systems.
Therefore, from these teachings of Bollman, Morgal, and Bautista, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Morgal and Bautista to the system of Bollman since doing so would enhance the system by: facilitating selection of 
wherein the data (as per communications between vehicle 120 and computer 102 of Morgal) is from at least a subset of electrical vehicles (as per vehicle 120 of Morgal);
wherein the electric vehicles comprise a fleet of electric vehicles made available for use on demand (as per Morgal);
wherein the determining vehicles required to be serviced (as per communication of unavailable status in Morgal) is based at least in part on the data associated with the availability (as per determination of availability in system of Morgal) of the at least the subset of electric vehicles (as per vehicle 120 of Morgal); and
instructions for updating (as per continuous update in Bautista), based on the selection (as per selection in Bollman), the display (as per display of Bollman) indicating for each electric vehicle included in the set of electrical vehicles required to be serviced, wherein the updated display (as per continuous update in Bautista applied to display of Bollman) includes the electric vehicles included in the set of electric vehicles required to be serviced other than the selected at least one of the electric vehicles.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bollman (US Pub. No. 2016/0132947) in view of Morgal (US Pub. No. 2010/0228405), further in view of Bautista (US Pub. No. 2006/0030983), further in view of Bobbitt (US Pub. No. 2012/0239248).

As per Claim 6, the combination of Bollman, Morgal, and Bautista teaches or suggests all limitations of Claim 1.  Bollman does not expressly disclose wherein the processor is further configured to provide to the plurality of users information identifying a plurality of deployment locations available to be used to redeploy electric vehicles that have been serviced by users included in the plurality of users.

Therefore, from these teachings of Bollman, Morgal, Bautista, and Bobbitt, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Bobbitt to the system of Bollman as modified in view of Morgal and Bautista since doing so would enhance the system by identifying locations for returning the vehicle.

As per Claim 9, the combination of Bollman, Morgal, Bautista, and Bobbitt teaches or suggests all limitations of Claim 6.  Bollman does not expressly disclose wherein the processor is further configured to receive an indication from a redeploying user that a specific electric vehicle that has been serviced by the redeploying user is being redeployed by the redeploying user at a specific one of the plurality of deployment locations.
Bobbitt discloses a system for electric vehicles (10) in which a kiosk (64) includes a kiosk computer (66) and a display (76, 82) (Figs. 1, 4, 8; ¶24-26, 32).  The display (76, 82) is configured to output information including a map of the area which the user may identify other kiosks (66) on the system (Figs. 4, 8; ¶33-34).  In one embodiment, the system determines whether a bicycle has returned to the kiosk (Fig. 11; ¶52-54).  As such, Bobbitt discloses wherein the processor is further configured to receive an indication that a specific electric vehicle that has been serviced by the redeploying user is being redeployed at a specific one of the plurality of deployment locations. In this way, the user is able 
Therefore, from these teachings of Bollman, Morgal, Bautista, and Bobbitt, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Bobbitt to the system of Bollman as modified in view of Morgal and Bautista since doing so would enhance the system by identifying locations for returning the vehicle.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bollman (US Pub. No. 2016/0132947) in view of Morgal (US Pub. No. 2010/0228405), further in view of Bautista (US Pub. No. 2006/0030983), further in view of Bobbitt (US Pub. No. 2012/0239248), further in view of Sabripour (US Pub. No. 2015/0306969).

As per Claim 7, the combination of Bollman, Morgal, Bautista, and Bobbitt teaches or suggests all limitations of Claim 6.  Bollman does not expressly disclose wherein the information identifying a plurality of deployment locations includes for each location a number of spots currently available to be used to redeploy electric vehicles that have been serviced by users.
Sabripour discloses a system (100) for charging a vehicle (104) in which a user receives an indication (312, 208) of available locations for charging the vehicle (104) (Figs. 1-3; ¶22, 29, 34).  In one embodiment, the indication (312) identifies the number of charging stations available (Figs. 3, 9-10; ¶34, 62-70).  As such, Sabripour discloses wherein the information identifying a plurality of deployment locations includes for each location a number of spots currently available to be used.  In this way, the user is able reserve a charge to ensure that space is available when the user arrives at the recharge station (¶77).  Like Bollman, Sabripour is concerned with vehicle data systems.
Therefore, from these teachings of Bollman, Morgal, Bautista, Bobbitt, and Sabripour, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sabripour to the system of Bollman as modified in view Morgal, Bautista, and Bobbitt since 

As per Claim 8, the combination of Bollman, Morgal, Bautista, Bobbitt, and Sabripour teaches or suggests all limitations of Claim 7.  Bollman does not expressly disclose wherein the processor is further configured to provide to the plurality of users via an application user interface an ability to reserve for a limited time one or more spots available at a selected location to be used by a reserving user to redeploy a corresponding number of electric vehicles that have been serviced by that user.
See rejection of Claim 7 for discussion of teachings of Sabripour.  In one embodiment, the system operates to automatically reserve an available charging station (Figs. 1-2, 8-11; ¶21, 24-26, 32, 34-37, 60-65, 71-72).  As such, Sabripour discloses an application user interface an ability to reserve for a limited time one or more spots available at a selected location to be used by a reserving user.
Therefore, from these teachings of Bollman, Morgal, Bautista, Bobbitt, and Sabripour, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sabripour to the system of Bollman as modified in view Morgal, Bautista, and Bobbitt since doing so would enhance the system by ensure that space is available when the user arrives at the recharge station.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bollman (US Pub. No. 2016/0132947) in view of Morgal (US Pub. No. 2010/0228405), further in view of Bautista (US Pub. No. 2006/0030983), further in view of Bobbitt (US Pub. No. 2012/0239248), further in view of Wu (US Pub. No. 2016/0093214). 

As per Claim 10, the combination of Bollman, Morgal, Bautista, and Bobbitt teaches or suggests all limitations of Claim 9.  Bollman does not expressly disclose wherein the processor is further 
Wu discloses a vehicle data system in which a controller (100) receives data from an image capture device (105) in order to determine whether a vehicle occupies a parking space (Fig. 2; ¶23-27).  In this way, a parking management company is provided with data to performing parking guidance (¶2).  Like Bollman, Wu is concerned with vehicle control systems.
Therefore, from these teachings of Bollman, Morgal, Bautista, Bobbitt, and Wu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Wu to the system of Bollman as modified in view of Morgal, Bautista, and Bobbitt since doing so would enhance the system by providing parking guidance.

As per Claim 11, the combination of Bollman, Morgal, Bautista, Bobbitt, and Wu teaches or suggests all limitations of Claim 10.  Bollman does not expressly disclose wherein the processor is further configured to process the photograph using machine learning techniques to determine without human intervention whether the electric vehicle has been parked in a manner that satisfies one or more prescribed criteria.
See rejection of Claim 11 for discussion of teachings of Wu.  Wu further discloses wherein the controller (100) processes images from the image capture device (105) using machine learning techniques to determine without human intervention whether the vehicle has been parked in a manner that satisfies one or more prescribed criteria (¶20-22, 28, 38, 42-44).  In this way, the system is operative to transform different parking areas to a generally common view domain for improving accuracy of image analysis (¶5).
Therefore, from these teachings of Bollman, Morgal, Bautista, Bobbitt, and Wu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.